Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response an amendment filed on 01/31/2022 for application Number 16/807,799. Claims 3-6, 8-11, 13-17 and 19-22 have been amended. Claims 1 and 7 are cancelled. Applicant’s amendments have overcome the claim objections identified in the previous office action. Claims 2-6 and 8-22 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 01/31/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 2-6 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20180007709 A1; hereinafter “Seo”) in view of 3GPP R1- 152501 (Ericsson, 3GPP TSG RAN WG1 Meeting #81, Fukuoka, Japan, May 25 – 29, 2015; document uploaded on 3GPP website on May 16, 2015; hereinafter ”NPL1”) and further in view of 3GPP R1-152367 .

Regarding claim 2, Seo discloses an apparatus of a user equipment (UE), the apparatus comprising: processing circuitry; and memory coupled to the processing circuitry (Fig. 15: UE operating as receiving device 20 with processor 21 and coupled memory 22), wherein to determine a physical downlink control channel (PDCCH) assignment, the processing circuitry is configured to: 
receive and decode a system information block (SIB) ([0197] In a step that a UE initially accesses a cell, first of all, the UE reads PSS/SSS/PBCH and obtains synchronization for the cell. Subsequently, the UE reads SIB (indicates decoding of SIB by a UE) and then receives various cell-specific configuration messages of the cell… an eNB may transmit a separate SIB to the MTC UE.); and 
monitor a number of PDCCH candidates to detect a downlink control information (DCI) format; if the DCI format is detected, decode the DCI format to determine scheduling for a physical downlink shared channel (PDSCH); and decode the PDSCH ([0094] A plurality of PDCCHs may be transmitted within a control region. A UE may monitor the plurality of PDCCHs… if the PDCCH is for a specific UE, the CRC may be masked with an identifier (for example, cell-RNTI (C-RNTI)) of the corresponding UE; [0093] The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information (= scheduling information) for a UE or UE group and other control information. Transmit format and resource allocation information of a downlink shared channel (DL-SCH) (including PDSCH) are referred to as DL scheduling information or DL grant… The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats; thus a PDSCH, a downlink shared channel, is decoded based on the control information carried in the received DCI.).
[0294] and Fig. 15, memory 22). A skilled artisan would have been able to determine that the memory may be configured to store the SIB.
Although Seo does not disclose an apparatus of a user equipment (UE) configured for operation in a fifth-generation system (5GS), this merely points to an intended use in the preamble and does not carry any patentable weight. Furthermore, the recited limitations do not provide any features that may distinguish their operation specifically in 5GS.
Nevertheless, Seo does not disclose (a) the SIB indicating a PDCCH search space for acquisition of a PDCCH, and (b) the number of PDCCH candidates based on the PDCCH search space. 
However, in the same field of endeavor, NPL1 discloses decoding a system information block (SIB), the SIB indicating EPDCCH search space for acquisition of EPDCCH candidates (Sec. 2.1: If the initial configuration of M-PDCCH is carried by MTC SIB, then the LC/CE UE can use it to receive unicast EPDCCH and subsequently unicast PDSCH… (a) The eNodeB broadcasts the MTC SIB for LC/CE UEs. The MTC SIB provides configuration of EPDCCH common search space. This is illustrated in DL subframe A of Figure 1; (b) UE obtains a unicast EPDCCH located in the EPDCCH common search space (indicates decoding SIB). In Figure 1, three unicast EPDCCHs are illustrated to co-exist in the common search space in DL subframe B, where EPDCCHi is for UE i, i=1, 2, 3.). 
Furthermore, NPL2 discloses monitoring of multiple physical downlink control channels based on the UE-specific search space (Slide 2: UE monitoring of multiple ‘Physical downlink control channel for MTC’ decoding candidates and/or one or more repetition level(s) is supported at least for the UE-specific search space.).
A skilled artisan would have been able to combine the above teachings of NPL1 and NPL2 to derive “the SIB indicating a PDCCH search space for acquisition of a PDCCH, and the number of PDCCH candidates based on the PDCCH search space”, because the PDCCH is similar to the EPDCCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seo, based on the teachings from NPL1 and NPL2 to derive “wherein the processing circuitry is configured to decode a system information block (SIB), the SIB indicating a PDCCH search space for acquisition of a PDCCH; and monitor a number of PDCCH candidates to detect a downlink control information (DCI) format, the number of PDCCH candidates based on the PDCCH search space”, and thus obtain the limitations of claim 2, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable MTC devices to receive and decode the control and data channels in a cellular network.

Regarding claim 9, Seo, NPL1, and NPL2 disclose the limitations of claim 2, and NPL1 further discloses wherein the EPDCCH candidates start at a starting symbol comprising one of symbol 0, symbol 1, or symbol 2 of a slot (Appendix: Existing EPDCCH configuration in TS 36.331: P. 6: Table - EPDCCH-Config field descriptions: startSymbol - Indicates the OFDM starting symbol for any EPDCCH and PDSCH scheduled by EPDCCH on the same cell, see TS 36.213 [23, 9.1.4.1]. If not present, the UE shall release the configuration and shall derive the starting OFDM symbol of EPDCCH and PDSCH scheduled by EPDCCH from PCFICH. Values 1, 2, and 3 (corresponding to symbol 0, symbol 1, or symbol 2 of a slot) are applicable for dl-Bandwidth greater than 10 resource blocks. Values 2, 3, and 4 are applicable otherwise. E-UTRAN does not configure the field for UEs configured with tm10.). A skilled artisan would have been able to apply this teaching to derive “wherein the PDCCH candidates start at symbol 0, symbol 1, or symbol 2 of a slot, because the PDCCH is similar to the EPDCCH”.
Furthermore, Seo discloses that the processing circuitry of a UE monitors the configured search space to detect a PDCCH (0100] An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).). Based on this teaching, a skilled artisan would have been able to derive that the starting symbol based on a first symbol index is determined by the processing circuitry based on the configured PDCCH search space.

Regarding claim 3, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and NPL1 further discloses wherein the SIB indicates whether the EPDCCH search space comprises common search space or UE-specific search space (Sec. 2.1: If the initial configuration of M-PDCCH is carried by MTC SIB, then the LC/CE UE can use it to receive unicast EPDCCH and subsequently unicast PDSCH. To illustrate the MTC SIB based EPDCCH initialization procedure, an example is drawn in Figure 1. The MTC SIB provides configuration of EPDCCH common search space; Appendix, P. 6 Table - EPDCCH-Config field descriptions: subframePatternConfig - Configures the subframes which the UE shall monitor the UE-specific search space on EPDCCH, except for pre-defined rules in TS 36.213 [23, 9.1.4]. If the field is not configured when EPDCCH is configured, the UE shall monitor the UE-specific search space on EPDCCH in all subframes except for pre-defined rules in TS 36.213 [23, 9.1.4].). A skilled artisan would have been able to apply this teaching to derive “wherein the SIB indicates whether the PDCCH search space comprises common search space or UE-specific search space”, because the PDCCH is similar to the EPDCCH.

Regarding claim 4, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and Seo further discloses wherein to monitor the number of PDCCH candidates, the processing circuitry is configured to decode each PDCCH candidate according to the monitored DCI format ([0093] The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats. The size of the DCI may be varied depending on a coding rate; [0094] [0094] A plurality of PDCCHs may be transmitted within a control region. A UE may monitor the plurality of PDCCHs. An eNB determines a DCI format depending on the DCI to be transmitted to the UE, and attaches cyclic redundancy check (CRC) to the DCI.).

Regarding claim 5, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and NPL1 further discloses wherein the processing circuitry is configured to decode radio-resource control (RRC) signalling for configuration information for acquiring the EPDCCH (Sec. 1: the configuration of EPDCCH for normal UEs is defined via higher layer signaling (UE-specific RRC signaling).).  A skilled artisan would have been able to apply this teaching to derive “wherein the processing circuitry is configured to decode radio-resource control (RRC) signalling for configuration information for acquiring the PDCCH”, because the PDCCH is similar to the EPDCCH.

Regarding claim 6, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and Seo further discloses wherein a UE receives both SIB and MIB ([0072] The system information is configured by a master information block (MIB) and system information blocks (SIBs).).  Although Seo, NPL1, and NPL2 do not explicitly disclose “wherein the SIB is received in a master information block (MIB)”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Seo.

Regarding claim 10, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and Seo further discloses wherein the number of the PDCCH candidates to be monitored are based on an aggregation level of control channel resources ([0096] The PDCCH is transmitted on an aggregation of one or a plurality of continuous control channel elements (CCEs); [0097] Assuming that the number of REGs not allocated to the PCFICH or the PHICH is N.sub.REG, the number of available CCEs in a DL subframe for PDCCH(s) in a system is numbered from 0 to N.sub.CCE-1, where N.sub.CCE=floor(N.sub.REG/9); [0098] A DCI format and the number of DCI bits are determined in accordance with the number of CCEs…To simplify the decoding process, a PDCCH having a format including n CCEs may be initiated only on CCEs assigned numbers corresponding to multiples of n.).  

Regarding claim 11, Seo, NPL1, and NPL2 disclose the limitations of claim 9, and Seo further discloses wherein the processing circuitry comprises a baseband processor ([0288] and Fig. 15: processor 21).

Claims 12 and 17 is rejected on the same grounds set forth in the rejection of claims 2 and 9, respectively. Claims 12 and 17 recite similar features as in claims 2 and 9 from the perspective of a non-transitory computer-readable storage medium.

Claims 13-16 are rejected on the same grounds set forth in the rejection of claims 3-6, respectively. Claims 13-16 recite similar features as in claims 3-6, respectively, from the perspective of a non-transitory computer-readable storage medium.

Regarding claim 18, Seo discloses an apparatus of a base station, the apparatus comprising: processing circuitry; and memory coupled to the processing circuitry (Fig. 15: base station operating as transmitting device 10 with processor 11 and coupled memory 12), wherein to determine a physical downlink control channel (PDCCH) assignment, the processing circuitry is configured to: 
encode a system information block (SIB) for transmission to a User Equipment (UE) ([0197] In a step that a UE initially accesses a cell, first of all, the UE reads PSS/SSS/PBCH and obtains synchronization for the cell. Subsequently, the UE reads SIB and then receives various cell-specific configuration messages of the cell… an eNB may transmit a separate SIB to the MTC UE; indicates a base station encoding a SIB.); 
encode a PDCCH for transmission, the PDCCH encoded to include a DCI format for detection by the UE within one or more of the PDCCH candidates, the DCI format including scheduling for a physical downlink shared channel (PDSCH); and encode the PDSCH for transmission in according with the scheduling ([0094] A plurality of PDCCHs may be transmitted within a control region. A UE may monitor the plurality of PDCCHs… if the PDCCH is for a specific UE, the CRC may be masked with an identifier (for example, cell-RNTI (C-RNTI)) of the corresponding UE; [0093] The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information (= scheduling information) for a UE or UE group and other control information. Transmit format and resource allocation information of a downlink shared channel (DL-SCH) (including PDSCH) are referred to as DL scheduling information or DL grant… The size and usage of the DCI carried by one PDCCH are varied depending on DCI formats; thus indicating at least one PDCCH candidate encoded and transmitted for the UE to monitor and detect a DCI format, and PDSCH encoded according to scheduling.). 
Seo further discloses a base station apparatus comprising a memory ([0294] and Fig. 15, memory 12). A skilled artisan would have been able to determine that the memory may be configured to store the SIB.
Although Seo does not disclose an apparatus of a base station configured for operation in a fifth-generation system (5GS), this merely points to an intended use in the preamble and does not carry any patentable weight. Furthermore, the recited limitations do not provide any features that may distinguish their operation specifically in 5GS.
Nevertheless, Seo does not disclose the SIB indicating a physical downlink control channel (PDCCH) search space for acquisition of the PDCCH by the UE, the PDCCH search space indicating a number of PDCCH candidates for the UE to monitor to detect a DCI format.
However, in the same field of endeavor, NPL1 discloses configuring a system information block (SIB), the SIB indicating EPDCCH search space for acquisition of EPDCCH candidates (Sec. 2.1: If the initial configuration of M-PDCCH is carried by MTC SIB, then the LC/CE UE can use it to receive unicast EPDCCH and subsequently unicast PDSCH… (a) The eNodeB broadcasts the MTC SIB for LC/CE UEs. The MTC SIB provides configuration of EPDCCH common search space. This is illustrated in DL subframe A of Figure 1; (b) UE obtains a unicast EPDCCH located in the EPDCCH common search space. In Figure 1, three unicast EPDCCHs are illustrated to co-exist in the common search space in DL subframe B, where EPDCCHi is for UE i, i=1, 2, 3; a EPDCCH is similar to a PDCCH.). 
Furthermore, NPL2 discloses monitoring of multiple physical downlink control channels based on the UE-specific search space (Slide 2: UE monitoring of multiple ‘Physical downlink control channel for MTC’ decoding candidates and/or one or more repetition level(s) is supported at least for the UE-specific search space.).
A skilled artisan would have been able to combine the above teachings of NPL1 and NPL2 to derive “the PDCCH search space indicating a number of PDCCH candidates for the UE to monitor to detect a DCI format”, because PDCCH is similar to EPDCCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seo, based on the teachings from NPL1 and NPL2 to derive “wherein the processing circuitry is configured to encode a system information block (SIB) for transmission to a User Equipment (UE), the SIB indicating a physical downlink control channel (PDCCH) search space for acquisition of the PDCCH by the UE, the PDCCH search space indicating a number of PDCCH candidates for the UE to monitor to detect a DCI format”, and thus obtain the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable a base station to encode and transmit control and data channels to MTC devices in a cellular network.

Regarding claim 22, Seo, NPL1, and NPL2 disclose the limitations of claim 18, and NPL1 further discloses wherein the EPDCCH candidates have a maximum duration of three orthogonal frequency division multiplexing (OFDM) symbols and start at a starting symbol comprising one of symbol 0, symbol 1, or symbol 2 of a slot (Appendix: Existing EPDCCH configuration in TS 36.331: P. 6: Table - EPDCCH-Config field descriptions: startSymbol - Indicates the OFDM starting symbol for any EPDCCH and PDSCH scheduled by EPDCCH on the same cell, see TS 36.213 [23, 9.1.4.1]. If not present, the UE shall release the configuration and shall derive the starting OFDM symbol of EPDCCH and PDSCH scheduled by EPDCCH from PCFICH. Values 1, 2, and 3 (corresponding to symbol 0, symbol 1, or symbol 2 of a slot) are applicable for dl-Bandwidth greater than 10 resource blocks. Values 2, 3, and 4 are applicable otherwise. E-UTRAN does not configure the field for UEs configured with tm10.), and 
wherein a bandwidth of the EPDCCH candidates is indicated in the SIB, the bandwidth being less than a system channel bandwidth (Appendix: Existing EPDCCH configuration in TS 36.331: P. 6: Table - EPDCCH-Config field descriptions: numberPRB-Pairs - Indicates the number of physical resource-block pairs used for the EPDCCH set. Value n2 corresponds to 2 physical resource-block pairs; n4 corresponds to 4 physical resource-block pairs and so on. Value n8 is not supported if dl-Bandwidth (= system bandwidth for downlink) is set to 6 resource blocks.).
Based on this teaching, a skilled artisan would have been able to derive “wherein the PDCCH candidates have a maximum duration of three orthogonal frequency division multiplexing (OFDM) symbols and start at symbol 0, symbol 1, or symbol 2 of a slot, and wherein a bandwidth of the PDCCH candidates is indicated in the SIB, the bandwidth being less than a system channel bandwidth”, because PDCCH is similar to EPDCCH.
Furthermore, Seo discloses that the base station transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space UE monitors the configured search space to detect a PDCCH (0100] An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).). Based on this teaching, a skilled artisan would have been able to derive wherein the PDCCH candidates have a maximum duration of three orthogonal frequency division multiplexing (OFDM) symbols and start at a starting symbol comprising one of symbol 0, symbol 1, or symbol 2 of a slot, the starting symbol based on a first symbol index determined by the processing circuitry based on the configured PDCCH search space.

Regarding claim 19, Seo, NPL1, and NPL2 disclose the limitations of claim 22, and Seo further discloses wherein the PDCCH and the PDSCH are encoded for transmission in a same downlink subframe ([0078] Referring to FIG. 4, a DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 4, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated. Hereinafter, a resource region available for PDSCH transmission in the DL subframe is referred to as a PDSCH region; [0100] An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).).  

Regarding claim 20, Seo, NPL1, and NPL2 disclose the limitations of claim 22, and Seo further discloses wherein PDSCH is encoded for transmission in a downlink subframe that includes the PDCCH candidates ([0078] Referring to FIG. 4, a DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 4, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated. Hereinafter, a resource region available for PDSCH transmission in the DL subframe is referred to as a PDSCH region; [0100] An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).).  

Regarding claim 21, Seo, NPL1, and NPL2 disclose the limitations of claim 22, and Seo further discloses wherein the PDSCH is multiplexed with the PDCCH candidates in downlink subframes ([0078] Referring to FIG. 4, a DL subframe is divided into a control region and a data region in the time domain. Referring to FIG. 4, a maximum of 3 (or 4) OFDM symbols located in a front part of a first slot of a subframe corresponds to the control region. Hereinafter, a resource region for PDCCH transmission in a DL subframe is referred to as a PDCCH region. OFDM symbols other than the OFDM symbol(s) used in the control region correspond to the data region to which a physical downlink shared channel (PDSCH) is allocated. Hereinafter, a resource region available for PDSCH transmission in the DL subframe is referred to as a PDSCH region; [0100] An eNB transmits an actual PDCCH (DCI) on a PDCCH candidate in a search space and a UE monitors the search space to detect the PDCCH (DCI).).  

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of NPL1, in view of NPL2, and further in view of Kim et al. (US 20160182187 A1; hereinafter “Kim”).
Regarding claim 8, Seo, NPL1, and NPL2 disclose the limitations of claim 9. But Seo, NPL1, and NPL2 do not disclose wherein to determine the PDCCH assignment, the processing circuitry is configured to monitor the number of PDCCH candidates per slot to detect the DCI format.
However, in the same field of endeavor, Kim discloses a method for monitoring a number of PDCCH candidates per slot to detect the DCI format ([0104] Regarding the formats of control information, control information transmitted on a PDCCH is called DCI. The configuration of information in PDCCH payload may be changed depending on the DCI format. The PDCCH payload is information bits. [Table 3] lists DCI according to DCI formats. [0135] where M.sup.(L) is the number of PDCCH candidates with CCE aggregation level L to be monitored in the SS, m=0, . . . M.sup.(L)−1, i is the index of a CCE in each PDCCH candidate, and i=0, L−1. k=└n.sub.s/2┘ where n.sub.s is the index of a slot in a radio frame.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seo, NPL1, and NPL2 as applied to claim 9, based on the teaching from Kim to obtain the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification for monitoring PDCCH candidates in order to receive and decode the control and data channels in a cellular network.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the current rejections. 

Regarding claim 1, the applicant argues (Remarks, P. 7) that “NPL1 is a publication of meeting minutes from 3GPP TSG RAN WG 1 Meeting #81 in Fukuoka, Japan, held on May 25 - 29, 2015. The publication date of these meeting minutes is either on or after May 29, 2015. The present application claims priority to a provisional application having a filing date May 21, 2015 (the priority date). The subject matter disclosed in all of Applicant's pending claims is disclosed in the provisional application”, and “because the publication date of NPL1 is after the priority date of the present application, N'PL1 does not qualify as a reference under 35 USC 102(a), and therefore NPL1 cannot be used to reject Applicant's claims under 35 USC 103”.
The examiner respectfully disagrees. NPL1 (3GPP R1-152501) is a contribution from Ericsson, not meeting minutes. This document was uploaded on 3GPP website on May 16, 2015 (see https://www.3gpp.org/ftp/tsg_ran/wg1_rL1/TSGR1_81/Docs/) and was publicly available on that date. Because NPL1 was publicly available before the applicant’s priority date of May 21, 2015, this document does qualify as prior art under 35 USC 102(a). 

The same reasoning applies to claims 12 and 18 mutatis mutandis. Accordingly, the rejection of claims 1, 12, and 18 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471